Promissory Note (10 Years)

 

On this date of May 10, 2008, in return for valuable consideration received,
Aduddell Industries, Inc., an Oklahoma corporation, (hereinafter “Borrower”),
whose address is 14220 S. Meridian Dr., Oklahoma City, Oklahoma, 73173, promises
to pay to Tim Aduddell and Ruth Aduddell, (hereinafter collectively “Lender”),
whose address is P.O.Box 66, Newcastle, Oklahoma, 73065, the sum of One Million
Dollars (US $1,000,000.00), together with interest at the rate of 7.50 % per
annum from date of this note.

 

Terms of Repayment - This loan shall be repaid under the following terms:

 

Starting on August 10, 2008 and continuing thereafter from quarter (defined as
three (3) calendar months) to quarter, until the date of May 10, 2018, the
borrower shall make payments of interest only in the amount of $18,750.00. On
May 10, 2018, final payment is due in the amount of $1,000,000.00 plus the
quarterly interest of $18,750.00, unless partial principal payments are made
earlier, then the final payment shall be the interest and principal balance due
on the Note.

 

Late Fees: In the event that a payment due under this Note is not made within
ten (10) days of the time set forth herein, the Borrower shall pay an additional
late fee in the amount of 10.0% of said payment.

 

Place of Payment: All payments due under this note shall be made at P.O. Box 66,
Newcastle, Oklahoma, or at such other place as the holders of this Note may
designate in writing at any time.

 

Prepayment: This Note may be prepaid by Borrower in whole or in part at any time
without premium or penalty. All prepayments shall first be applied to interest,
and then to principal payments in the order of their maturity. The quarterly
amounts due thereafter shall be adjusted for any partial prepayments based on
the interest rate of this Note.

 

Security:

This is an unsecured note.

 

Default: In the event of default, the Borrower agrees to pay all costs and
expenses incurred by the Lender, including all reasonable attorney fees
(including both hourly and contingent attorney fees as permitted by law) for the
collection of this Note upon default, and including reasonable collection
charges (including, where consistent with industry practices, a collection
charge set as a percentage of the outstanding balance of this Note), should
collection be referred to a collection agency.

 

Acceleration of Debt: In the event that the Borrower fails to make any payment
due under the terms of this Note, seeks relief under the Bankruptcy Code, or
suffers an involuntary petition in bankruptcy or receivership not vacated within
thirty (30) days, the entire balance of this Note and any interest accrued
thereon shall be immediately due and payable to the holder of this Note.

 

Page 1 of 2

 



 

--------------------------------------------------------------------------------

 

Modification: No modification or waiver of any of the terms of this Agreement
shall be allowed unless by written agreement signed by both parties. No waiver
of any breach or default hereunder shall be deemed a waiver of any subsequent
breach or default of the same or similar nature.

 

Transfer of the Note: The Borrowers hereby waive any notice of the transfer of
this Note by the Lender or by any subsequent holder of this Note, agree to
remain bound by the terms of this Note subsequent to any transfer, and agree
that the terms of this Note may be fully enforced by any subsequent holder of
this Note.

 

Severability of Provisions: In the event that any portion of this Note is deemed
unenforceable, all other provisions of this Note shall remain in full force and
effect.

 

Choice of Law: All terms and conditions of this Note shall be interpreted under
the laws of the State of Oklahoma.

 

Signed this 10th day of May, 2008

 

/s/ Tim Aduddell

Borrower

Aduddell Industries, Inc.

By: Tim Aduddell, President and CEO

 

/s/

Witness

 

 

Page 2 of 2

 



 

 